Citation Nr: 9901652	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-28 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for actinic keratoses 
as a result of herbicide exposure.

2.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied entitlement to service 
connection for actinic keratoses as a result of exposure to 
herbicides and for residuals of a right eye injury.

The Board notes that in his initial claim, written statements 
and in oral testimony the veteran asserted entitlement to 
service connection for left and right eye disorders as a 
result of claimed in-service injuries to both of his eyes.  
Because the ROs formal decision pertains only to the issue 
of entitlement to service connection for residuals of a right 
eye injury, the Board refers the issue of entitlement to 
service connection for residuals of a left eye injury back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence linking the veterans 
actinic keratoses with his period of active service to 
include herbicide exposure.

2.  There is no competent medical evidence that the veteran 
currently has residuals of a right eye injury.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
actinic keratoses including as a result of herbicide exposure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a right eye injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A.  Service connection for actinic keratoses

In addition to the foregoing, service connection may be 
granted for a disease diagnosed after service discharge when 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of a current disability and a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In regard to the veterans claim concerning Agent Orange 
exposure, a specifically listed chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents (listed disease) is 
considered incurred in service under specified circumstances 
notwithstanding a lack of evidence of such disease during 
service.  38 C.F.R. § 3.309 (1998).  A veteran who served in 
active duty in the Republic of Vietnam during the Vietnam era 
and who has a listed disease is presumed to have in-service 
exposure to a herbicide agent absent evidence to the 
contrary.  38 C.F.R. § 3.309(e).  Service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

The listed diseases subject to these provisions are as 
follows: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  A listed 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii)

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
a disorder other than one for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, 
no disorder other than a listed disease is considered chronic 
for purposes of these provisions.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991); 38 C.F.R. § 3.307(a).  However, the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The veterans service personnel records disclose that during 
his period of active Army service he served a year long tour 
of duty in Vietnam.  These records also disclose that in May 
1966 the veteran sought and received medical treatment for a 
rash on his arms thought to be the result of contact with a 
chemical solvent.  The service medical records show no 
additional treatment for the rash or any other skin disorder.  
The veterans separation physical examination noted 
normal skin and the medical history provided by the 
veteran himself specifically noted no in-service skin 
diseases.

After May 1966 evidence associated with the claims file 
discloses that the veteran did not seek or receive treatment 
for a skin disorder again until February 1993.  Private 
medical records document that the veteran sought treatment at 
that time for a disorder manifested by painful, peeling and 
cracking skin on his right foot.  The private treating 
physician diagnosed the veteran with cellulitis of the right 
foot and prescribed antibiotics.  The treatment records 
disclose that the disorder resolved almost completely within 
about three weeks.

Upon a VA examination in November 1996 the examiner provided 
an assessment of minimal actinic keratoses with no evidence 
of substantial skin disorder secondary to past exposure to 
Agent Orange.  The examiner noted several small, non-
disfiguring and difficult-to-visualize actinic keratoses on 
the lateral aspect of the veterans left forehead, on his 
nose and on the dorsum of his left hand.  The examiner noted 
no other current skin disorders.  However, the examiner did 
note that the veteran reported having had a rash on his hands 
and feet in 1983 which the veteran believed to be gross 
hematuria.  The veteran reported that he did not seek or 
receive medical attention for this disorder.

At his November 1997 RO hearing the veteran testified that in 
addition to spots on the skin of his nose, forehead and left 
temple he has had a skin disorder on his right foot since 
about 1984.

The Board concedes that the veteran was exposed to chemical 
herbicides because of his confirmed wartime service in 
Vietnam.  See 38 C.F.R. § 3.307(a).  The Board also finds 
that the evidence demonstrates that actinic keratoses is the 
veterans only current skin disorder.  However, the Board is 
constrained to conclude that because actinic keratoses is not 
a disability for which a presumption applies as a result of 
herbicide exposure, see 38 C.F.R. § 3.309(e), and because 
there are no other grounds upon which to connect the 
veterans actinic keratoses to his period of active service, 
see 38 C.F.R. § 3.303(d), the veterans claim of entitlement 
to service connection for actinic keratoses including as a 
result of herbicide exposure is not well grounded and must be 
denied.



B.  Residuals of a right eye injury

In a written statement in August 1997 and in oral testimony 
during his November 1997 RO hearing the veteran explained how 
a metal fragment fell in his right eye while he was working 
beneath a truck while serving in the Republic of Vietnam, and 
described the medical treatment he received for this injury.  
The veteran further testified that in late 1983 or early 1984 
he first noticed that he was having trouble seeing.  He 
complained of blurred and double vision but stated that he 
did not seek medical attention at that time.

The veterans service medical records confirm that in August 
1966 a small piece of metal was removed from the cornea of 
his right eye.  The records also show that the veteran sought 
and received treatment for an undisclosed eye problem in 
September 1966.  The record does not indicate whether the 
right or left eye was affected.  The service medical records 
document no other treatment of the veterans eyes.  At the 
time of his separation the veterans physical examination 
showed his eyes to be normal, his visual acuity was shown 
as 20/25 in the right eye and 20/30 in the left eye, and the 
in-service medical history provided by the veteran himself 
noted no eye trouble.

Upon a VA examination in November 1996 the examiner provided 
diagnoses of bilateral mixed astigmatism and presbyopia, and 
stable ocular health with no pathology.  The examiner also 
noted absence of diplopia and visual field deficit and 
insignificant scars on each cornea but not on the visual 
axis.  The examiner described the scars as correlating with a 
history of ocular trauma.

A report of a private examination of the veterans eyes in 
August 1997 disclosed the following: normal maculae with 
positive foveal reflex and clear media; unremarkable 
peripheral retinae; open anterior angles, no cell and flare 
and clear corneae.  The report also noted that the right 
cornea had slight rust from a metallic foreign body that had 
been removed two weeks earlier.

Although the veteran reported that he began wearing glasses 
to improve his visual acuity about two months before his 
November 1997 hearing, the Board notes that refractive error 
of the eye does not constitute a disease or injury for which 
a veteran may be entitled to service connection.  See 
38 C.F.R. §§ 3.303, 4.9.

Beyond the appellants own statements, there is no competent 
medical evidence that the veteran has a current right eye 
disorder.  However, because at all times relevant to this 
appeal the appellant has been a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the claimed disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as the record is devoid of competent medical 
evidence establishing that the veteran currently has 
residuals of bilateral eye injuries the veterans claim for 
entitlement to service connection for that disorder is 
implausible and must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempts fail.

ORDER

Entitlement to service connection for actinic keratoses 
including as a result of herbicide exposure is denied.

Entitlement to service connection for residuals of a right 
eye injury is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
